Title: From Alexander Hamilton to Theodore Sedgwick, [4 May 1800]
From: Hamilton, Alexander
To: Sedgwick, Theodore


Dear Sir
You have heard of the loss of our Election in the City of New York. This renders it too probable that the Electors of President for this State will be Antifœderal. If so, the policy which I was desirous of pursuing at the last Election is now recommended by motives of additional urgency. To support Adams & Pinckney, equally, is the only thing that can possibly save us from the fangs of Jefferson.
It is therefore essential that the Foederalists should not separate without coming to a distinct & solemn ⟨con⟩cert to pursue this course bona fide.
Pray attend to this & ⟨let⟩ me speedily hear from you that it is done.
Yrs. truly
A H
May 4 1800
⟨T⟩ Sedgwick Esq
